                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                      Case No. 19-cv-02735-SVK
                                   8                   Plaintiff,
                                                                                            ORDER EXTENDING DATE TO FILE
                                   9            v.                                          DISMISSAL
                                  10    29-41 SOUTH JACKSON, L.P., et al.,                  Re: Dkt. No. 34
                                  11                   Defendants.

                                  12          The Court is in receipt of Plaintiff Scott Johnson’s show cause response. Dkt. 24. Good
Northern District of California
 United States District Court




                                  13   cause appearing, the Court extends the date for the parties to file a stipulation of dismissal to May

                                  14   8, 2020 at 12:00 p.m. The May 15, 2020 order to show cause hearing remains in place. Dkt. 33.

                                  15          SO ORDERED.

                                  16   Dated: April 8, 2020

                                  17

                                  18
                                                                                                    SUSAN VAN KEULEN
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
